MEMORANDUM **
Xiaolong Qi, a native and citizen of China, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing the appeal from an Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review sua sponte the question of whether the BIA had jurisdiction. See Da Cruz v. INS, 4 F.3d 721, 722 (9th Cir.1993).
We remand this case to the BIA for it to consider expressly whether it has jurisdiction over Qi’s appeal in light of the “rare circumstances” exception explained in Oh v. Gonzales, 406 F.3d 611, 614 (9th Cir.2005). See INS v. Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (holding that when an agency has not reached an issue, the proper course is *516to remand to the agency in the first instance to address).
PETITION FOR REVIEW GRANTED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.